Citation Nr: 0635812	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that denied service connection for 
bilateral hearing loss and tinnitus.  The veteran limited his 
appeal to the issue of service connection for tinnitus.  A 
hearing before the undersigned Acting Veterans Law Judge was 
held on July 25, 2006.


FINDING OF FACT

The veteran's tinnitus is causally related to noise exposure 
in service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.


The veteran contends that tinnitus, which is perceived in 
both ears, first manifest in service and is a result of his 
exposure to noise during service.  On VA examination in April 
2004, he described a ringing/buzzing/insect noise, heard 
loudest in the left ear, that he believed had been present 
for the past five years.  In service, he worked in cold 
storage as a food inspector and mostly recalled noise 
exposure involving the loading and unloading of delivery 
trucks.  As a civilian, he worked as a farmer.  The examiner 
opined that, because the veteran's tinnitus began many years 
after his military service, it was not likely that it was 
precipitated by military noise exposure.

In a statement received in May 2004, the veteran reported in-
service noise exposure to compressors, trucks and 
helicopters.  He stated that he had had tinnitus for the last 
couple of years.  In a statement received in May 2005, the 
veteran clarified that the ringing in his ears had been 
present since service, but had only become constant and 
unbearable in the past five years.

A May 2005 opinion from his primary VA physician states as 
follows:

"Based on your history of noise exposure in the 
Service, including working around delivery trucks, 
helicopters, and compressors in a cold storage 
warehouse, it appears, as likely as not, that your 
ongoing problems with tinnitus are related in part 
to noise exposure in the Service."

Upon VA examination in June 2005, it was determined that, 
based on the veteran's conflicting report as to the onset of 
his tinnitus, a medical opinion could not be given without 
resort to speculation.

In July 2006, the veteran credibly testified before the Board 
to the onset of a low level ringing in the ears in service 
that became more pronounced many years thereafter.  His 
hearing testimony correlates with his written statements of 
record received in May 2004 and May 2005.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303.  To 
establish entitlement to service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107, 38 C.F.R. § 3.102.

The statements of the veteran describing his tinnitus 
symptoms are considered to be competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Tinnitus, 
which is manifested by a noise in the ears, such as ringing, 
buzzing, roaring, or clicking, is capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran has credibly described persistent tinnitus since 
service, though tinnitus did not become pronounced until many 
years thereafter.  A May 2005 opinion from his primary VA 
physician reflects that the veteran's tinnitus is related to 
noise exposure during service.  Thus, when resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's tinnitus is causally related to noise 
exposure during service.  Consequently, the claim of 
entitlement to service connection for tinnitus is granted.





ORDER

Service connection for tinnitus is granted subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


